DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a system comprising an engine defining a water jacket; a heat exchanger in coolant fluid receiving communication with the water jacket, the heat exchanger structured to remove heat from the coolant fluid; an exhaust manifold in exhaust gas receiving communication with the engine, the exhaust manifold defining an exhaust manifold cooling passage; a pump in coolant fluid providing communication with the water jacket, the pump in coolant fluid receiving communication with each of the heat exchanger and the exhaust manifold cooling passage; an engine cooling circuit comprising the water jacket, the heat exchanger, and the pump; an exhaust cooling circuit in coolant fluid receiving communication with the engine cooling circuit, the exhaust cooling circuit comprising the water jacket, the exhaust manifold cooling passage, and the pump; and a control valve, comprising: an inlet in coolant fluid receiving communication with a first portion of the water jacket, a first outlet in coolant fluid providing communication with a second portion of the water jacket, and a second outlet in coolant fluid providing communication with the exhaust cooling circuit, the control valve structured to selectively control flow of coolant fluid through the second outlet. The closest prior art references, Bilancia et al. (US 2018/0371982) and Steiner et al. (US 2014/0209046), teach various elements of the claimed invention, but none teach the specific flow of coolant through the control valve from the jacket, to the turbocharger, and then the exhaust manifold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747